DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6, 8-11, 13-17, and 19-22 are currently pending with claim 21 being previously withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 includes identical subject matter form the . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US Publication 2013/0134546 (hereinafter Cheng) in view of Zhang US Publication 2015/0005610 (hereinafter Zhang).
Regarding claim 1, Cheng discloses a high-density electrode array (Figure 7, electrodes 702), the array comprising: a plurality of neural electrodes ([0002] and electrodes 702); a wordline (Figure 7 labeled as WL and [0030]) connected to a gate of each of the plurality of neural electrodes (element 716 is a transistor which normally includes a source, a drain, and a gate however these are not explicitly disclosed as the transistor is not detailed as a FET transistor which inherently includes a source and gate); and a bitline (Figure 7 labeled as BL and [0030]), wherein each neural electrode of the plurality of neural electrodes is individually controlled by the wordline and the bitline ([0030] see also Figure 7 which shows the word/bit lines directly connected to the electrodes; [0025] also details that the electrodes are individually addressable) and accessed via a cross-point (the internal portion of element 716 which is a transistor connecting both the word/bit lines to the electrodes at 702, see also Figure 7).

Regarding claim 3, Cheng is silent on the transistor configuration including the wrap-around gate. Zhang teaches the nanowire FET transistor (see above). As the gate is a standard component in a transistor, it would have been obvious to the skilled artisan before the effective filing date to utilize the nanowire FET and gate of Zhang with the device of Cheng as the transistor architectures are art recognized equivalents and would have produced predictable results of controlling the signals to and from the electrodes.
Regarding claims 4-5, Cheng discloses a bitline control circuit coupled to the bitline (element 718 coupled to bitline as per Figure 7); and a wordline control circuit coupled to the wordline (circuit 716 which is a transistor gate coupled to wordline as per Figure 7, see also [0030]), wherein the wordline control circuit and the bitline control circuit individually control the wordline and the bitline, respectively ([0030] which details the use of the wordline and bitline to control the electrodes individually [0025] which further details the electrodes as being individually addressable).

Regarding claim 9, Cheng discloses that each neural electrode of the plurality of neural electrodes are individually controlled by a wordline control circuit and a bitline control circuit connected to the wordline and the bitline, respectively ([0025] and [0030] which mentions that the lines can be distinct and can include individual transistors that can include a single function, stimulating or monitoring which require a completely different circuit; [0006] which details a detection circuit being used and a stimulation circuit).
Regarding claim 10, Cheng discloses that each neural electrode of the plurality of neural electrodes is individually controlled ([0025][0026][0030] which details that each electrode can be used either in a sensing or stimulating configuration which is controlled by the transistors 716 allowing for each electrode to be addressed).
Claims 1, 3-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Cheng.
Regarding claim 1, Zhang discloses a high-density electrode array (Figure 11), the array comprising: a plurality of neural electrodes (electrodes 128a-c) including a gate (160), but is silent on the wordline and bitline. 
Cheng teaches an implantable neural device that includes a wordline connected to a gate of each of the electrodes (Figure 7 labeled as WL and [0030], where the gate would be akin to element 716 as it performs the same function and mentions it is a transistor which normally includes a source, gate, and drain); and a bitline (Figure 7 
Regarding claim 3, Zhang discloses that each neural electrode connects to a vertical nano wire field-effect transistor (FET at [0045] which mentions a vertical configuration, see also Figure 11 which shows the vertical configuration) with a wrap-around gate (element 160 at [0047]).
Regarding claims 4-5, Zhang is silent on the wordline/bitline. Cheng discloses a bitline control circuit coupled to the bitline (element 718 coupled to bitline as per Figure 7); and a wordline control circuit coupled to the wordline (circuit 716 which is a transistor gate coupled to wordline as per Figure 7, see also [0030]), wherein the wordline control circuit and the bitline control circuit individually control the wordline and the bitline, respectively ([0030] which details the use of the wordline and bitline to control the electrodes individually [0025] which further details the electrodes as being individually addressable). It would have been obvious to the skilled artisan before the effective filing date to utilize the wordline/bitline design as taught by Cheng with the device of Zhang in 
Regarding claim 9, Zhang is silent on the wordline/bitline. Cheng teaches that each neural electrode of the plurality of neural electrodes are individually controlled by a wordline control circuit and a bitline control circuit connected to the wordline and the bitline, respectively ([0025] and [0030] which mentions that the lines can be distinct and can include individual transistors that can include a single function, stimulating or monitoring which require a completely different circuit; [0006] which details a detection circuit being used and a stimulation circuit). It would have been obvious to the skilled artisan before the effective filing date to utilize the wordline/bitline design as taught by Cheng with the device of Zhang in order to allow for the electrodes across the array to be addressable for either sensing or stimulating individually.
Regarding claim 10, Zhang does not explicitly disclose that each electrode is individually addressable, however as each cluster is controlled at a transistor gate they are fully capable of being controlled individually. With that said, Cheng explicitly discloses that each neural electrode of the plurality of neural electrodes is individually controlled ([0025][0026][0030] which details that each electrode can be used either in a sensing or stimulating configuration which is controlled by the transistors 716 allowing for each electrode to be addressed). It would have been obvious to the skilled artisan before the effective filing date to utilize the wordline/bitline design as taught by Cheng with the device of Zhang in order to allow for the electrodes across the array to be individually addressable for either sensing or stimulating.
Claims 2, 6, 11, 13-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Zhang and in further view of Kwong et al. “Vertical Silicon Nanowire Platform for Low Power Electronics and Clean Energy Applications” Journal of Nanotechnology Volume 2012, Article ID 492121, 21 pages (May 2011).
Regarding claim 2, Cheng as modified by Zhang discloses that the plurality of neural electrodes are formed on a top of an array of vertical field-effect transistor (Figure 11 elements 128a-c of Zhang, who also discloses a gate 160 and source 152), and though details utilizing a source, drain, and gate (all standard components of a FET transistor), does not disclose the exact arrangement. 
Kwong teaches a vertical FET transistor arrangement that includes a bottom source (Figure 1b which shows a bottom source) where once integrated into the device of Cheng and Zhang would have had the wire/wordline attached there akin to how would be attached to in Zhang given the electrode is above the drain and gate. It would have been obvious to the skilled artisan before the effective filing date to utilize the bottom source location as taught by Kwong with the device of Cheng and Zhang as having the source at the bottom or top are known art recognized equivalents and would have produced predictable results (stimulating or sensing of the tissue).
Regarding claim 6, Cheng as modified by Zhang discloses an array with a drain contact of the vertical transistor (drain 154 of Zhang), but is silent on it being at the top by the electrodes. Kwong teaches a vertical FET device for CMOS circuits that includes a top drain contact of the vertical transistor (Figure 1b). Though Zhang has a vertically built device the design is slightly different as it is more akin to what Kwong shows in 
Regarding claim 11, Cheng discloses a neural probe apparatus ([0034]), the apparatus comprising: a neural probe (Figure 10, element 1000 and [0034]): and a chip mounted on the neural probe ([0034]-[0036] which details the chip, and where element 108 is a transistor layer in a wafer which is considered a chip), a high-density electrode array (as mentioned above in rejected claim 1, also Figure 10 at 1100); and a complementary metal-oxide-semiconductor (CMOS) processor (Figure 10, element 1018 which can be a CMOS processor as detailed in [0026]), the high-density electrode array with the plurality of neural electrodes, wordline, bitline, and the crosspoint for individually addressing the electrodes (see contents of rejected claim 1 above, Figure 7 at WL, BL, electrode 702, and cross-point 716).
Cheng is silent on the gate and bottom source. Zhang teaches a neural vertical transistor that includes both a gate and a source (as mentioned above). It would have been obvious to the skilled artisan before the effective filing date to utilize the gate as taught by Zhang with the device of Cheng in order to aid in controlling the signal as suggested by Cheng.
Zhang teaches the source but does not detail that the source is a bottom source. Kwong teaches a vertical FET transistor arrangement that includes a bottom source (Figure 1b which shows a bottom source) where once integrated into the device of 
Connected can include “electrically connected” where both the wordline and the bitline are electrically connected to the transistor at 716 of Cheng, they would only be connected to the source and gate (not the drain as that is there the electrode would be physically attached to). Which one, the wordline or bitline, connect to which (gate or source) is not detailed. With that said, given that there are only two options, it would have been further obvious for the skilled artisan before the effective filing date to connect the wires (wordline and bitline) as claimed as there are a finite number of predictable results (connecting the lines to either the gate or the source) which would allow for stimulating or sensing of the neural tissue.
Regarding claims 13-14, see contents of rejected claims 2-3 above.
Regarding claims 15-16, see contents of rejected claims 4-5 above.
Regarding claim 17, see contents of rejected claim 6 above.
Regarding claim 21, Cheng as modified by Zhang is silent on the bottom source and connection point. The plurality of neural electrodes includes a bottom source (rendered obvious above via Kwong), and wherein the bitline is connected to the bottom source of each of the plurality of neural electrodes (resultant combination renders this obvious, see contents of rejected claim 11 above). It would have been obvious to the 
Regarding claim 22, see contents of claim 11 above.
Claims 2, 6, 11, 13-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Cheng, and in further view of Kwong.
Regarding claim 2, Zhang discloses the plurality of neural electrodes on top of a vertical FET transistor (Figure 9), and though details a source (as mentioned above) is silent on it being a bottom source. Cheng teaches a bitline (as mentioned above).
Kwong teaches a vertical FET transistor arrangement that includes a bottom source (Figure 1b which shows a bottom source) where once integrated into the device of Cheng and Zhang would have had the wire/wordline attached there akin to how would be attached to in Zhang given the electrode is above the drain and gate. It would have been obvious to the skilled artisan before the effective filing date to utilize the bottom source location as taught by Kwong with the device of Zhang and Cheng as having the source at the bottom or top are known art recognized equivalents and would have produced predictable results (stimulating or sensing of the tissue).
Regarding claim 6, Zhang as modified by Cheng discloses an array with a drain contact of the vertical transistor (drain 154 of Zhang), but is silent on it being at the top by the electrodes. Kwong teaches a vertical FET device for CMOS circuits that includes a top drain contact of the vertical transistor (Figure 1b). Though Zhang has a vertically 
Regarding claim 11, Zhang discloses a neural probe apparatus ([0007][0008] which mentions probing neurons), the apparatus comprising: a neural probe with a  plurality of neural electrodes (probe 184, which is a substrate with electrodes on it for contacting neurons; probe inherently has no specific structure);the electrodes further including a gate and source (160 and 152 respectively), and a chip mounted on the neural probe ([0044] which details a chip including silicon and transistors), the chip including: a high-density electrode array (elements 128A-C as well as detailed above in rejected claim 1); and a processor ([0039]), but is silent on the processor being of a CMOS design on the chip as well as the source being a bottom source.
Cheng teaches a neural probe (Figure 10, element 1000 and [0034]): and a chip mounted on the neural probe ([0034]-[0036] which details the chip, and where element 108 is a transistor layer in a wafer which is considered a chip), a high-density electrode array (as mentioned above in rejected claim 1 including the electrodes, the word/bit lines, and the access via a cross-point, also Figure 10 at 1100); and a complementary metal-oxide-semiconductor (CMOS) processor (Figure 10, element 1018 which can be a CMOS processor as detailed in [0026]). It would have been obvious to the skilled artisan before the effective filing date to utilize the CMOS processor on the chip, the remaining electrode array components, and the probe as taught by Cheng with the 
Kwong teaches a vertical FET transistor arrangement that includes a bottom source (Figure 1b which shows a bottom source) where once integrated into the device of Zhang and Cheng would have had the wire/wordline attached there akin to how would be attached to in Zhang given the electrode is above the drain and gate. It would have been obvious to the skilled artisan before the effective filing date to utilize the bottom source location as taught by Kwong with the device Zhang as having the source at the bottom or top are known art recognized equivalents and would have produced predictable results (stimulating or sensing of the tissue). 
Connected can include “electrically connected” where both the wordline and the bitline electrically connect to the transistor at 716, they would only be connected to the source and gate, however which one connect to which is not detailed. With that said, given that there are only two options, it would have been further obvious for the skilled artisan before the effective filing date to connect the wires (wordline and bitline) as claimed as there are a finite number of predictable results (connecting the lines to either the gate or the source) which would allow for stimulating or sensing of the neural tissue.
Regarding claims 13-14, see contents of rejected claims 2-3 above.
Regarding claims 15-16, see contents of rejected claims 4-5 above.
Regarding claim 17, see contents of rejected claim 6 above.
Regarding claim 21, Zhang as modified by Cheng is silent on the bottom source and connection point for the components. The plurality of neural electrodes includes a 
Regarding claim 22, see contents of claim 11 above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Zhang, as applied to claim 1, and in further view of Chen et al. “A CMOS-Compatible Poly-Si Nanowire Device with Hybrid Sensor/Memory Characteristics for System-on-Chip Applications”. March 2012.
Regarding claim 8, Cheng teaches a general CMOS fabrication process, but does not detail the FET components (gate). Zhang teaches a vertical FET though given just the two references may not seem reasonable to simply apply the process to the transistor of Zhang. Therefore, Chen explicitly teaches an electrode array that utilizes a vertical field-effect transistor that is compatible with a CMOS fabrication (abstract, Introduction). It would have been obvious to the skilled artisan before the effective filing date to use a CMOS compatible FET design as taught by Chen with the device of Cheng in order to allow for the increased sensitivity of the vertical FET design while being compatible with the more common CMOS technology (Chen, Introduction). 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Cheng, as applied to claims 1 and 11, and in further view of Chen.
Regarding claim 8, Zhang and Cheng are silent to the process of manufacture given a combined device (as detailed in the other rejected claim 8 above). Therefore, Chen explicitly teaches an electrode array that utilizes a vertical field-effect transistor that is compatible with a CMOS fabrication (abstract, Introduction). It would have been obvious to the skilled artisan before the effective filing date to use a CMOS compatible FET design as taught by Chen with the device of Zhang in order to allow for the increased sensitivity of the vertical FET design while being compatible with the more common CMOS technology (Chen, Introduction). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Zhang and Kwong, as applied to claim 11, and in further view of Chen
Regarding claim 19, see contents of rejected claim 8 above.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Cheng and Kwong, as applied to claim 11, and in further view of Chen.
Regarding claim 19, see contents of rejected claim 8 above.
Response to Arguments
Applicant’s arguments with respect to claims 1and 11 have been considered but are moot in view of the new ground(s) of rejection. The Applicant’s argument with respect to claims 1 and 11are ultimately persuasive given the new limitation, however art utilized to rejected some previous dependent claims has been applied above (to claims 1 and 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/           Examiner, Art Unit 3794      
/JOSEPH A STOKLOSA/           Supervisory Patent Examiner, Art Unit 3794